Citation Nr: 1205293	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  04-26 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher dependency allowance for the period from October 2007.  

2.  Entitlement to an initial compensable evaluation for right ear hearing loss.

3.  Entitlement to an initial evaluation in excess of 10 percent for status post decompression fasciotomy of the anteriolateral compartment of the left calf.

4.  Entitlement to an initial evaluation in excess of 10 percent for status post decompression fasciotomy of the anteriolateral compartment of the right calf.

5.  Entitlement to an increased evaluation for chronic muscle tension headaches, currently evaluated as 30 percent disabling.

6.  Entitlement to service connection for a sleep disorder manifested by insomnia, to include obstructive sleep apnea.  



REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran and V.B.

ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from June 1985 to June 1987, from January 1989 to January 1992, and from July 1999 to September 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana and St. Petersburg, Florida.  

In April 2003, the New Orleans RO granted service connection for status post decompression fasciotomy of the anteriolateral compartment of each calf and assigned a 10 percent evaluation for each calf.  Also, in June 2003, the New Orleans RO denied service connection for left ear hearing loss and granted service connection for right ear hearing loss and assigned a noncompensable evaluation to this disability.  The Veteran did not file a notice of disagreement with respect to the left ear hearing loss claim.  Therefore, the only issue pertaining to the Veteran's hearing loss that is in appellate status is his claim for an initial compensable evaluation for his service-connected right ear hearing loss.

In addition, in a January 2008 letter, the RO in St. Petersburg, Florida removed the Veteran's son, effective from August 23, 2007 and added four new dependents, effective November 1, 2007.  

Thereafter, the Veteran moved to Georgia, and jurisdiction of his appeal was transferred to the Atlanta, Georgia RO.  In October 2011, he testified at a hearing before the undersigned Veterans Law Judge at the Atlanta RO.  A transcript of the hearing is associated with the claims folder.  

An inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  In a March 2007 rating decision, the RO granted TDIU effective September 1, 2006.  A careful review of the claims file shows that the Veteran was working up until that time.  Thus, any inferred TDIU claim prior to September 1, 2006 is inapplicable.  

New and material claims for service connection for a bilateral eye disability and left ear hearing loss, and a claim for service connection for a right shoulder disorder, have been raised by the record, but have not been adjudicated by the RO.  The Board does not have jurisdiction over them, and they are referred to the agency of original jurisdiction for appropriate action.  

Issues #2-6, as are listed on the title page of this decision/remand are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  


FINDING OF FACT

At the October 2011 hearing, prior to the promulgation of a decision, the Veteran withdrew his claim for a higher dependency allowance from October 2007.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal with regard to the issue of entitlement to a higher dependency allowance from October 2007 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202 (2011).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011). 

At the October 2011 hearing, prior to the promulgation of a decision in the appeal, the Veteran's representative expressed the Veteran's desire to withdraw from appellate review the claim of entitlement to a higher dependency allowance from October 2007.  See Hearing Transcript at 1.  The transcript of the hearing has been associated with the claims folder.  Thus, the Veteran's desire to withdraw this issue from appellate review has been reduced to written form.  

In view of the Veteran's expressed desires, the Board concludes that further action with regard to this issue is not appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2011).  The Board does not have jurisdiction over this withdrawn claim.  As such, the issue is dismissed.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2011). 


ORDER

The claim for a higher dependency allowance from October 2007 is dismissed.


REMAND

Increased (Compensable) Rating Right Ear Hearing Loss

The Veteran, through his own statements as well as through arguments presented on his behalf by his representative, has indicated that his right ear hearing loss has worsened.  Thus, because the Veteran maintains that this disability has worsened since his last VA examination in June 2005, a new VA examination should be provided to assess the current severity of this service-connected disorder.  See Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate).  

Increased Ratings For Bilateral Calf Disabilities

The Board notes that, in essence, the Veteran has reported a worsening of symptoms associated with his bilateral status post decompression fasciotomy of the anteriolateral compartment.  More specifically, the Veteran has described pain, swelling, weakness, and loss of muscle mass in his legs.  He contends that these symptoms have not improved, despite the use of a brace and physical therapy.  He cannot walk or stand for long periods of time without experiencing pain and discomfort in both legs.  VA doctors have reportedly recommended additional surgery.

The Board finds that the most recent August 2007 VA examination of the Veteran's disabilities does not contemplate his current complaints.  Moreover, the Board notes that the VA examination does not consider the most recent treatment records since added to the claims file.  Therefore, the Board finds that a current VA examination is necessary in order to determine the Veteran's complete disability picture.  Caffrey, supra (holding that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate).

Additional Consideration-For Increased Rating Claims For Right Ear Hearing Loss and Bilateral Calf Disabilities

Finally, there are outstanding records that need to be obtained.  The Board notes that, during the October 2011 hearing, the Veteran testified that he underwent audiological testing on two separate occasions in 2007 and 2008 at the VAMC Columbia, South Carolina.  Treatment records for the applicable time period from this facility are in the claims file, but there are no audiological records.  In addition, the Veteran testified that he currently receives treatment for his legs at the Atlanta, Georgia VAMC.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, all relevant VA treatment records should be obtained and associated with the claims file.

Manlincon Issues-Increased Rating For Chronic Muscle Tension Headaches & Service Connection For A Sleep Disorder Manifested By Insomnia, To Include Obstructive Sleep Apnea

In a June 2004 rating decision, the Columbia, South Carolina RO denied an increased evaluation for chronic muscle tension headaches.  In a correspondence dated January 2005, the Veteran stated "I have also taken a CT scan and MRI for my headaches, but they all come back negative.  I feel that my condition is more than just tension headaches and migraines."  The Board construes the January 2005 correspondence as a timely notice of disagreement (NOD) with the June 2004 rating decision denying an increased initial evaluation for chronic muscle tension headaches.  [In a June 2006 rating action, the RO readjudicated the issue of entitlement to an increased rating for the service-connected headaches.]

Further, in January 2008, the St. Petersburg, Florida RO denied service connection for a sleep disturbance.  In correspondence dated October and November 2008, the Veteran indicated that he wished to file a claim for sleep disturbance and described the treatment that he was receiving at the VAMC in Columbia, South Carolina.  The Board construes the October and November 2008 correspondence as a timely notice of disagreement (NOD) with the January 2008 rating decision denying service connection for a sleep disturbance.  [In an April 2009 rating decision, the RO adjudicated, and denied, service connection for obstructive sleep apnea and a disability manifested by insomnia.]  

The June 2004 and January 2008 rating decisions remain pending.  [The readjudication of these issues in the June 2006 and April 2009 rating actions does not negate the need for issuance of a statement of the case (SOC).]  In light of the Veteran's disagreement with these denials, the RO is required to send the Veteran an SOC in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  Where an NOD has been submitted, the Veteran is entitled to an SOC.  The failure to issue an SOC is a procedural defect requiring a remand.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder records of audiological treatment/evaluation that the Veteran underwent at the VAMC in Columbia, South Carolina from January 2007 to December 2008, as well as records of audiological and bilateral lower extremity treatment/evaluation that he has received at the VAMC in Atlanta, Georgia since January 2010.

2. Then, schedule the Veteran for a VA audiological examination to determine the current level of severity of his service-connected right ear hearing loss.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated studies-including audiological testing-should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

3. Also, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of the service-connected status post decompression fasciotomy of the anteriolateral compartment of each calf.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  Any testing deemed necessary, including X-rays, should be performed.  

All pertinent pathology specifically associated with these service-connected disabilities should be annotated and discussed in the examination report.  The Board is particularly interested in the presence (including degree) or absence of any associated orthopedic, neurological, and vascular (varicose veins) impairment.  In answering this question, the examiner should discuss the extent of any edema and whether any such edema is relieved by elevation of the extremity, the presence (including degree) or absence of any subcutaneous induration, stasis pigmentation, eczema, and ulceration.  

4. Thereafter, readjudicate the issues of entitlement to an initial compensable evaluation for right ear hearing loss and entitlement to initial evaluations in excess of 10 percent each for status post decompression fasciotomy of the anteriolateral compartment of the right and left calves.  If any of these benefits remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.

5. Also, issue an SOC to the Veteran and his representative addressing the issues of entitlement to service connection for a sleep disorder manifested by insomnia, to include obstructive sleep apnea, and entitlement to an increased evaluation for chronic muscle tension headaches.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  If a timely substantive appeal is filed, these claims should be returned to the Board for further appellate consideration, as appropriate and subject to the current appellate procedures. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


